Name: Commission Decision (EU) 2018/1520 of 9 October 2018 repealing Delegated Regulation (EU) No 1268/2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union
 Type: Decision
 Subject Matter: EU finance;  management;  sources and branches of the law;  budget;  public finance and budget policy;  free movement of capital
 Date Published: 2018-10-12

 12.10.2018 EN Official Journal of the European Union L 256/67 COMMISSION DECISION (EU) 2018/1520 of 9 October 2018 repealing Delegated Regulation (EU) No 1268/2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU, Euratom) 2018/1046 of the European Parliament and of the Council of 18 July 2018 on the financial rules applicable to the general budget of the Union, amending Regulations (EU) No 1296/2013, (EU) No 1301/2013, (EU) No 1303/2013, (EU) No 1304/2013, (EU) No 1309/2013, (EU) No 1316/2013, (EU) No 223/2014, (EU) No 283/2014, and Decision No 541/2014/EU and repealing Regulation (EU, Euratom) No 966/2012 (1), and in particular Article 281(2) thereof, Whereas: (1) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (2) laid down the rules for the establishment and the implementation of the general budget of the European Union and the presentation and auditing of the accounts. Commission Delegated Regulation (EU) No 1268/2012 (3) lays down the rules of application for Regulation (EU, Euratom) No 966/2012. (2) Regulation (EU, Euratom) 2018/1046 replaced Regulation (EU, Euratom) No 966/2012. In order to reduce the complexity of the financial rules applicable to the budget and to include the relevant rules in one single regulation, the main rules from Delegated Regulation (EU) No 1268/2012 have been included in Regulation (EU, Euratom) 2018/1046. (3) In accordance with Article 279(3) of Regulation (EU, Euratom) 2018/1046, Regulation (EU, Euratom) No 966/2012 and Delegated Regulation (EU) No 1268/2012 are to continue to apply to legal commitments entered into before the entry into force of Regulation (EU, Euratom) 2018/1046. In accordance with Article 281(2) of Regulation (EU, Euratom) 2018/1046, certain Articles of Delegated Regulation (EU) No 1268/2012 are to continue to apply until 31 December 2018 as regards the implementation of the administrative appropriations of Union institutions. (4) In accordance with Article 281(2) of Regulation (EU, Euratom) 2018/1046, Delegated Regulation (EU) No 1268/2012 is to be repealed with effect from the date of entry into force of Regulation (EU, Euratom) 2018/1046, HAS ADOPTED THIS DECISION: Article 1 Delegated Regulation (EU) No 1268/2012 is repealed with effect from 2 August 2018, without prejudice to Article 279(3) and Article 281(2) of Regulation (EU, Euratom) 2018/1046. References to the repealed Regulation shall be construed as references to Regulation (EU, Euratom) 2018/1046 and shall be read in accordance with the correlation table in the Annex to this Decision. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 9 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 193, 30.7.2018, p. 1. (2) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (3) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). ANNEX CORRELATION TABLE Delegated Regulation (EU) No 1268/2012 New Financial Regulation Articles (FR) Deleted Commission Internal Rules (IR) Guidelines Article 1 Deleted Article 2 Guidelines Article 3 Article 7(2) FR Article 4(1) Article 13(1) FR Article 4(2) Article 13(2) FR Article 4(3) first subparagraph Article 13(3) FR Article 4(3) second subparagraph Article 12(3) FR Article 4(4) Deleted Article 4(5) Guidelines Article 5(1) - (4) Article 19 FR Article 5(5) Guidelines Article 6(1) Article 19(2) FR Article 6(2) - (4) Guidelines Article 7 Article 22 FR Article 8 Article 23 FR Article 9(1), (2) and (4) first subparagraph Article 24 FR Article 9(3) and (4) second subparagraph Deleted Article 10 Article 21(2)(c) FR Article 11 Deleted Article 12 Guidelines Article 13 Article 28(2) third subparagraph FR Article 14 Article 28(2) FR Article 15 Article 30(1) FR Article 16 Article 28(2) fifth subparagraph FR Article 17 Article 32(2) third subparagraph FR Article 18 Article 34 FR Article 19 Article 35(1) third and fourth subparagraph FR Article 20 Article 37(2) third subparagraph FR Article 21 Article 38 FR Article 22 first, third and fourth subparagraphs Deleted Article 22 second subparagraph Article 38(5) second subparagraph FR Article 23 Article 41(2) FR Article 24 Article 44(4) FR Article 25 Article 47(2) third subparagraph FR Article 26 Deleted Article 27 Article 52(1)(a)(vi) FR Article 28 Article 52(1)(c)(iii) FR Article 29 Article 57 FR Article 30 Article 58(5) fourth subparagraph FR Article 31(1) and (2) Article 58(2)(d) FR Article 31(3) Deleted Article 32 Deleted Article 33 Deleted Article 34 Deleted Article 35 IR Article 36 Deleted Article 37 first subparagraph Article 63(10) FR Article 37 second subparagraph Recital 22 FR Article 38 IR Article 39 Article 126 and 154 FR Article 40 Deleted Article 41 Article 155(1) third and sixth subparagraph FR Article 42(1) Article 155(4) FR Article 42(2) first subparagraph Article 155(5) FR Article 42(2) second subparagraph Article 2 point (44) FR Article 43 Article 156 FR Article 44(1) Deleted Article 44(2) Article 154(1) third subparagraph FR Article 45(1) Article 72(2) FR Article 45(2) Deleted Article 46 first subparagraph Deleted Article 46 second subparagraph Article 76(1) first subparagraph, third sentence Article 47 first subparagraph Deleted Article 47 second subparagraph Article 76(1) first subparagraph, second sentence Article 48 first subparagraph, first sentence Article 75 first subparagraph, first sentence Article 48 first subparagraph letter (a)-(c) and (e) IR Article 48 first subparagraph letter (d) Article 75 first subparagraph, second sentence Article 48 second subparagraph Article 75 second subparagraph Article 48 third subparagraph Article 75 third subparagraph Article 49(1) IR Article 49(2) IR Article 49(3) first, third and fourth subparagraph IR Article 49(3) second subparagraph Article 74(5) second subparagraph Article 49(4) first, third and fourth subparagraph IR Article 49(4) second subparagraph Article 74(6) FR Article 49(4) fifth subparagraph Article 74(5) FR Article 50(1) - (3) Deleted Article 50(4) Article 74(7) FR Article 51 Article 74(8) FR Article 52 Article 82(4) first and second subparagraph FR Article 53 Article 74(10) FR Article 54 Article 78 FR Article 55(1) Article 78(3) FR Article 55(2) Article 78(4) FR Article 55(3) Article 73(6) FR Article 56 Article 82(5) FR Article 57(1) Article 86(2) FR Article 57(2) IR Article 57(3) Deleted Article 58(1) and (2) Article 85(1)FR Article 58(3)and (6) Deleted Article 58 (4) and (5) Deleted Article 59 subparagraph 1 Article 85(2) FR Article 59 subparagraph 2 IR Article 60(1)(a) Article 86(2) FR Article 60(1)(b) and (2) IR Article 61 Deleted Article 62 Article 86(3) FR Article 63(1) Article 86(3) second and third subparagraph FR Article 63(2) first subparagraph Article 86(3) second subparagraph FR Article 63(2) second subparagraph Article 86(3) fourth subparagraph FR Article 63(2) third subparagraph Deleted Article 64 Article 82(10) FR Article 65 Guidelines Article 66(1) Article 88(1) first subparagraph Article 66(2) IR Article 66(3) Article 89(1) and (2) FR Article 66(4) Article 88(2) FR Article 67(1)(a)-(e) and (g), (h) Guidelines Article 67(1)(f) Article 89(5) second subparagraph FR Article 67(2) first subparagraph Article 89(2) first subparagraph FR Article 67(2) second subparagraph Article 88(1) third subparagraph FR Article 67(3) IR Article 67(4) Article 86(3) FR Article 67(5) Article 89(5) first subparagraph FR Article 68 Article 89(1) second subparagraph FR Article 69(1) first subparagraph Article 89(3) FR Article 69(1) second and third subparagraph Guidelines Article 69(2) Guidelines Article 70 Article 89(5) and (6) FR Article 71 IR Article 72 first sentence of first subparagraph Guidelines Article 72 second sentence of first subparagraph Article 150(3) first subparagraph, second sentence FR Article 72 second subparagraph Guidelines Article 73 IR Article 74 Article 74(8) second subparagraph, first sentence FR Article 75 Article 93(1) first subparagraph FR Article 76 Article 93 FR Article 77 Article 92(3) FR Article 78 Article 96(2) FR Article 79 IR Article 80 Article 98 FR Article 81 Article 98(3) FR Article 82 IR Article 83 Article 99 FR Article 84(1) and (2) IR Article 84(3) and (4) Deleted Article 85 Article 100(2) FR Article 86(1) and (2) IR Article 86(3) Article 101(1) second subparagraph FR Article 87 Article 102 FR Article 88 Article 103 FR Article 89 Article 104 FR Article 90 Article 108 FR Article 91(1)and (2) Article 101 FR Article 91(3) and (4) IR Article 91(5) Article 104(5) FR Article 92 Article 101(6) second and third subparagraph FR Article 93 Article 105 FR Article 94(1) Deleted Article 94(2) Article 110(3) FR Article 94(3) Deleted Article 94(4) Article 110(5) FR Article 95 Article 112 FR Article 96 Article 112 FR Article 97 IR Article 98 IR Article 99 IR Article 100 IR Article 101 Article 111(3) FR Article 102 first subparagraph IR Article 102 second and third subparagraph Article 111(4) second subparagraph letter (b) FR Article 103 first subparagraph IR Article 103 second subparagraph Article 111(4) second subparagraph point(c) Article 104 IR Article 105 IR Article 106 IR Article 107 IR Article 108 IR Article 109 Article 115(2) FR Article 110(1) - (3) IR Article 110(4) Deleted Article 111 Article 116 FR Article 112 Article 146(1) FR Article 113 Deleted Article 114 Article 117 FR Article 115 Article 118(10) FR Article 116 Article 119 FR Article 117 Article 118 FR Article 118 Article 120(1)and(2) FR Article 119 Article 121 FR Article 120 Article 122 FR Article 121(1) Article 2 point (10) FR Article 121(2) Article 2 point (63) FR Article 121(3) Article 2 points (70) and (71) FR Article 121(4) Article 2 point (58) FR Article 121(5) Article 162(2) FR Article 121(6) Article 162(4) FR Article 121(7) Point 18.9 of Annex I FR Article 121(8) - (10) Article 148 FR Article 122 Point 1 of Annex I FR Article 123(1) and (2) Point 2 of Annex I FR Article 123(3) Deleted Article 123(4) - (7) Point 2 of Annex I FR Article 124 Point 3 of Annex I FR Article 125 Point 4 of Annex I FR Article 126 Point 5 of Annex I FR Article 128 Point 6 of Annex I FR Article 129 Point 7 of Annex I FR Article 130 Point 8 of Annex I FR Article 131 Point 9 of Annex I FR Article 132 Point 10 of Annex I FR Article 133 Deleted Article 134 Point 11 of Annex I FR Article 135 Point 12 of Annex I FR Article 136 Point 13 of Annex I FR Article 136a Point 14 of Annex I FR Article 137 Point 14 of Annex I FR Article 137a Point 15 of Annex I FR Article 138 Point 16 of Annex I FR Article 139 Point 17 of Annex I FR Article 141(1) Article 137 and point 18.1 of Annex I FR Article 141(2) Deleted Article 141(3) Article 137(3) FR Article 141(4) Article 137(4) FR Article 142 Article 141(1) second subparagraph FR Article 143 first subparagraph Guidelines Article 143 second  fifth subparagraph Article 144 FR Article 144(1) Article 143(3) FR Article 144(2) Article 143(2) FR Article 144(3) and (4) Guidelines Article 144(5) Article 143(4) FR Article 146 Point 18 of Annex I FR Article 147 Point 19 of Annex I FR Article 148 Point 20 of Annex I FR Article 149 Point 21 of Annex I FR Article 150 Point 22 of Annex I FR Article 151 Point 23 of Annex I FR Article 152(1) first and second subparagraph Article 168(1) FR Article 152(1) third subparagraph Point 24 of Annex I FR Article 152(2) - (7) Point 24 of Annex I FR Article 153 Point 25 of Annex I FR Article 154 Point 26 of Annex I FR Article 155 Article 149 FR Article 155a Point 27 of Annex I FR Article 156 Article 168(2) FR Article 157 Point 28 of Annex I FR Article 158(1) first subparagraph Article 150 and 168(5) FR Article 158(1) second subparagraph Point 29.1 of Annex I FR Article 158(2) Article 150 FR Article 158(3) Point 29.2 of Annex I FR Article 158(4) Point 29.3 of Annex I FR Article 159 Point 30 of Annex I FR Article 160 Article 169 FR Article 161 Point 31 of Annex I FR Article 163 Article 152 FR Article 164 Article 153 FR Article 165(1) Article 152(1)(a) FR Article 165(2) and (3) Article 173(1) FR Article 165a(1) first subparagraph Article 152(1)(c) FR Article 165a(1) second subparagraph Article 173(2) third subparagraph FR Article 165a(2) Article 173(2) first and second subparagraph FR Article 165a (3) Article 173(3) FR Article 165a (4) Article 173(4) FR Article 166 Article 131(3) second subparagraph FR Article 166a Point 32 of Annex I FR Article 167 Article 174(2) FR Article 168 Point 33 of Annex I FR Article 169 Point 34 of Annex I FR Article 171 Point 35 of Annex I FR Article 172 Guidelines Article 173 Article 2 point (63) and Article 239 FR Article 174(1) Article 201(1) FR Article 174(2) Deleted Article 175 Article 240 FR Article 176 Guidelines Article 177 Deleted Article 178 Article 130 FR Article 179 Article 148 FR Article 180(1) Article 201(2) FR Article 180(2) Article 131(3) FR Article 180(3) Article 130(4)(b) FR Article 180(4) Article 201(4) FR Article 180(5) Article 279(1) FR Article 181 Article 125(1) FR Article 182(1) first subparagraph Article 181(5) and 184 FR Article 182(1) second subparagraph and (2) Deleted Article 182(3) Article 183(4) FR Article 182(4) Deleted Article 183 Article 190 FR Article 184 Article 192 FR Article 185 Article 2(41) FR Article 186 Article 2(65) FR Article 187 Article 184(4)(c) FR Article 188 Article 110 FR Article 189 Article 194 FR Article 190(1) Article 195 FR Article 190(2) Article 2(21) FR Article 191 Article 189 FR Article 192 Deleted Article 193 Article 191(1) third subparagraph FR Article 194 Article 193(2) third subparagraph FR Article 195 Article 149 FR Article 196(1) first subparagraph Deleted Article 196(1) second subparagraph Article 196(1)(c) FR Article 196(2) (4) Article 196(1)(d)-(f) FR Article 197 Deleted Article 198 Article 197(2)(c) FR Article 199 Guidelines Article 201(1) Article 194(1)(b) FR Article 201(2) Article 197(1) and (3) FR Article 202 Article 198 FR Article 203(1) Article 194(1)(b) FR Article 203(2) first subparagraph, first sentence Article 199 point (b) FR Article 203(2) first subparagraph, second sentence Guidelines Article 203(2) second subparagraph Guidelines Article 203(3) Guidelines Article 204(1) Article 150 FR Article 204(2) first subparagraph Article 200(2) FR Article 204(2) second - sixth subparagraph Guidelines Article 204(3) Article 200(3) FR Article 204(4) Article 200(4) FR Article 204(5) Article 200(5) and (6) FR Article 204(6) Article 200(8) FR Article 205 Article 200(7) FR Article 206(1) Article 153 FR Article 206(2) Guidelines Article 206(3) Article 152 FR Article 206(4) Article 153(2) FR Article 207(1) Article 203(2) FR Article 207(2) Article 203(3) FR Article 207(3) first subparagraph Article 203(4) FR Article 207(3) second - sixth subparagraph Guidelines Article 207(4) Article 203(5) FR Article 208 Article 131 FR Article 209 Article 205 FR Article 210 Article 204 second subparagraph FR Article 211 Article 110 FR Article 212(1) Article 207(1) FR Article 212(2) Article 149(1) FR Article 212(3) Article 207(2) FR Article 212(4) Article 207(1) third subparagraph FR Article 213 Article 207(5) FR Article 214 Article 207(3) FR Article 215 Article 207(4) FR Article 216 Deleted Article 217 Guidelines Article 218 Article 209(2)(g) FR Article 219(1) Article 215(7) FR Article 219(2) and(3) Deleted Article 220(1) Article 216(1) Article 220(2) Deleted Article 221 Article 216 FR Article 222 Article 209(2) FR Article 223 Article 209(2)(d) FR Article 224(1) Article 209(2)(h) FR Article 224(2)-(8) Deleted Article 225 Deleted Article 226 Article 217 FR Article 227 Guidelines Article 228 Deleted Article 229(1) Article 242 FR Article 229(2) Deleted Article 230 Deleted Article 231 Deleted Article 232 Article 243(2) FR Article 233 Article 244(3) FR Article 234 Article 245(3) and 246(5) FR Article 235 Article 81 FR Article 236 Deleted Article 237 Deleted Article 238 Deleted Article 239 Deleted Article 240 Deleted Article 241 Deleted Article 242 Deleted Article 243 Deleted Article 244 Deleted Article 245(1) and (2) Article 83 FR Article 245(3) and (4) Deleted Article 246 Guidelines Article 247 Guidelines Article 248 Article 87(1) third subparagraph FR Article 249 Guidelines Article 250 Guidelines Article 251 Guidelines Article 252 Guidelines Article 253 Guidelines Article 254 Guidelines Article 255 Deleted Article 256(1) Article 21(2)(g) FR Article 256(2) and (3) Deleted Article 257 Deleted Article 258 Article 236 FR Article 259 first subparagraph Article 235(4) FR Article 259 second subparagraph Deleted Article 259 third and fourth subparagraph Article 235(4) FR Article 259 fifth and sixth subparagraph Article 235(5) FR Article 259 seventh subparagraph Article 252 FR Article 259 eighth subparagraph Article 234(4) FR Article 260 Deleted Article 261 Guidelines Article 262 Point 36 of Annex I FR Article 263 Guidelines Article 264(1) Point 37.1 of Annex I FR Article 264(2) first subparagraph point(a) Deleted Article 264(2) first subparagraph point (b) Point 38.4 of Annex I FR Article 264(2) second subparagraph Guidelines Article 264(3) Point 37.2 of Annex I FR Article 264(4) Point 2.5 of Annex I FR Article 265 Point 38 of Annex I FR Article 266 Point 39 of Annex I FR Article 267 Point 38 of Annex I FR Article 269 Point 38 of Annex I FR Article 273 Point 40 of Annex I FR Article 274(1) Article 152(2) FR Article 274(2) first sentence Article 168(2) FR Article 274(2) second sentence and (4) Deleted Article 274(3) Guidelines Article 275(1) first subparagraph Deleted Article 275(1) second subparagraph Point 41.1 of Annex I FR Article 275(2) Point 41.2 of Annex I FR Article 275(3) Point 41.3 and 41.4 of Annex I FR Article 275(4) Point 41.3 and 41.4 of Annex I FR Article 275(5) and (6) Point 41.5 and 41.6 of Annex I FR Article 275(7) Deleted Article 276(1) - (4) Deleted Article 276(5) Article 168(5) FR Article 277 Article 190(3) FR Article 278 Deleted Article 279 Deleted Article 280 Deleted Article 281 Article 67(5) FR Article 282 Article 67(6) FR Article 283 Article 264(2) FR Article 284 Guidelines Article 285 Article 264(4) FR Article 286(1) Article 266(1)(a) second sentence FR Article 286(2) Article 267(1) FR Article 286(3) Article 267(2) FR Article 286(4) Article 267(3) FR Article 286(5) Article 267(4) FR Article 286(6) Article 266(5) third subparagraph FR Article 286(7) Deleted Article 287(1) - (3) Article 237 FR Article 287(4) Article 148 FR Article 287(5) and (6) Deleted Article 288 Deleted Article 289 Deleted Article 290 Deleted